Title: Enclosure: Notes on Potash and Pearl Ash, 19 February 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Notes on Potash and Pearl Ash
Notes on Pot and Pearlash.
a man will cut and burn 2 ½ cords of wood a day.
  a cord of wood yeilds 2. bushels of ashes. [neither pine nor chesnut will do]
  a bushel of ashes sells for 9. cents.
  it will make 6. ℔ of brown salts, which make 3 ℔ to 5 ℔ pearl ash in the common way and 5. ℔ of pearlash in Hopkins’s way.
  
      
  
  for a small work, 2 kettles suffice to boil the lie into brown salts and 1. to melt up the brown salts.
  ¼ cord of wood a day maintains one fire, which will do for 5. kettles.
  to keep 3. kettles a going will require the attendance of a man and boy.
  there should be 15. or 16. tubs of 100. bushels each.
  3. kettles will turn out 1000 ℔ of pearl ash a week.
  consequently will require 100. cords of wood a week and 7. cutters to keep them constantly at work.
  each kettle costs 24. Doll.
  Potash is worth in Englandthe ton, and in America 114⅔D.
  Pearlash is worth in England £40. sterl. and in America £40. lawful.

  
  
An estimate of the profit and expence of such a work at 3. ft pearl-ash to the bushel of ashes, which is 100. ℔ pearlash a day. And counting 5. days to the week, which would give only 500 ℔. of pearl ash a week, instead of 1000. ℔ the common calculation.




 £


500 ℔ of pearl ash a week, is 13. tons a year, @ £40. Virga. currcy.
  520– 0–0

       


 £  s  d


7. cutters hired @ £12. a year, adding maintenance and clothing
  128–16–0


a manager for his hire and provisions
   50– 0–0


a boy
   10– 0–0


implements annually
   10– 0–0


a waggon, team, and driver, all expences included
  111–15–0



  310–11–0


Clear profit in cash
  209– 9–0


  [@ 4 ℔ pearlash to the bushel, (a very moderate calculation) it  would add 5 ton a year, worth 200£. @ 5. ℔ to the bushel £400.]
520– 0–0


add to this the clearing 150. acres of land a year, whatever it is worth.


  
      
   
Note. I was told by Hopkins that ashes burnt in the open field cannot be made into pearl ash in the common way: but answer well for that in his way. This, if certain, is a very important circumstance in Virginia.

